—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Knipel, J.), rendered April 6, 2000, convicting him of robbery in the first degree (three counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
We disagree with the defendant’s contention that the trial court erred in admitting a detective’s hearsay testimony concerning a codefendant, since the testimony was admitted to demonstrate how the police investigation evolved (see People v Simpson, 256 AD2d 205, 206 [1998]). Moreover, the defendant’s contention that the admission of the detective’s testimony violated his right to confront the witnesses against him is not preserved for appellate review (see People v Alvarado, 294 AD2d 155, 156 [2002]; People v Hughes, 251 AD2d 513 [1998]), and we decline to review it in the exercise of our interest of justice jurisdiction. Prudenti, P.J., Ritter, Krausman and Schmidt, JJ., concur.